DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 01/06/2022. Claims 1-20 are pending in the Application.  
 
Response to Arguments
Applicant's arguments filed on 09/21/2021in the Amendment/ Remarks, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by BRONNIKOV et al.  (U.S. Pub. No. 20160188407) Pub. Date:  June 30, 2016, have been fully considered but are not persuasive, as set forth in the present office action.   
During an interview on conducted on 02 November 2021 with Applicant’s representative Afshin Zamanpour, a proposed amendment was discussed that recites "wherein a number of blocks of data that are accessed by the diagonal code to recover data is constant and independent of the one or more data blocks to be reconstructed”. The examiner indicated that the proposed amendments requires further search and examination.
Applicant argues that Bronnikov does not disclose the newly added limitation, in that, Bronnikov uses parity data to recover a single missing data block by performing an XOR operation at a time, and as such, Bronnikov fails to disclose a diagonal code which uses a constant repair bandwidth, i.e., the number of blocks of data that are accessed to recover data. Such usage may improve the performance of the data storage system, 
  In response to Applicant arguments, the Examiner notes that the parity data in Bronnikov is equivalent to the limitation of “constant repair bandwidth, i.e., the number of blocks of data that are accessed to recover data” since it is well known that parity data arte constant and predicable. For example, Bronnikov discloses in FIG. 10, [0088] at 1006, the appropriate parity data is used to compute the missing data for the block. Any of the horizontal or diagonal data can be recovered in this step, so long as it is only missing a single block within a single row/line. 
As far the “constant repair bandwidth” is concerned, according to the specification the repair overhead is the number of blocks that are used to store parity blocks, which is clearly disclosed by Bronnikov.  Specifically, BRONNIKOV in [Par. 0070] FIG. 7B shows computation of a second diagonal parity P2.sub.Diag1 that corresponds to a diagonal set 702 of blocks.
   For example, parity P2.sub.Diag1 corresponds to a diagonal set 702 of blocks comprising 2 diagonal parity blocks and V1-1, V1-2, V1-3, and V1-4 comprising 4 data blocks, where 2<4 number of blocks, “where the number of diagonal parity blocks is less than the number of data blocks”.  
Clearly, the limitation of “constant repair bandwidth, i.e., the number of blocks of data that are accessed to recover data” corresponds to the parity data used to compute the missing data for the block and recover the data as disclosed by Bronnikov.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRONNIKOV et al.  (U.S. Pub. No. 20160188407) Pub. Date:  June 30, 2016. 
Regarding independent Claims 1, 11 and 20, BRONNIKOV discloses ARCHITECTURE FOR IMPLEMENTING ERASURE CODING, comprising: 
a set of blocks logically arranged in rows and columns,  
[0064] FIGS. 6A-D illustrate a process for generating the horizontal/row parity data for these blocks within the storage units. FIG. 6A shows computation of a parity P1.sub.Hor that corresponds to the first row 601 of blocks (V1-1, V2-1, V3-1, and V4-1). For example, parity P1.sub.Hor can be computed by calculating the XOR of the blocks within the first row 601.
[0065] FIG. 6D shows computation of a parity P4.sub.Hor that corresponds to the fourth row 604 of blocks (V1-4, V2-4, V3-4, and V4-4), where P4.sub.Hor is computed by calculating the XOR of the blocks within the fourth row 604.
a first number of  blocks in the set of diagonal parity blocks, and a second number of data blocks in the set of data blocks, where the first number is less than the second number of blocks,  
Specifically, BRONNIKOV et al.  (U.S. Pub. No. 20160188407) discloses the above limitations.  [Par. 0070] FIG. 7B shows computation of a second diagonal parity P2.sub.Diag1 that corresponds to a diagonal set 702 of blocks. Here, the diagonal set 702 of blocks includes the imaginary data from the sixth row of the first column, the imaginary data from the fifth row of the second column, block V3-4 from the third column, and block V4-3 from the fourth column. Parity P2.sub.Diag1 can be computed by calculating the XOR of the blocks within set 702.  
  For example, parity P2.sub.Diag1 corresponds to a diagonal set 702 of blocks comprising 2 diagonal parity blocks and V1-1, V1-2, V1-3, and V1-4 comprising 4 data blocks, where 2<4 number of blocks, “where the number of diagonal parity blocks is less than the number of data blocks”.
a processing device configured to utilize a diagonal code to reconstruct one or more data blocks,  
 [0087] FIG. 10 shows a flowchart of an approach to recover from failure of multiple storage units. [0088] at 1006, the appropriate parity data is used to compute the missing data for the block. Any of the horizontal or diagonal data can be recovered in this step, so long as it is only missing a single block within a single row/line. At 1008, the computed data is restored, e.g., by placing the recovered data into a disk drive of file that has been placed online in place of the failed disk/file.
“wherein a number of blocks of data that are accessed by the diagonal code to recover data is constant and independent of the one or more data blocks to be reconstructed”. Bronnikov discloses in FIG. 10, [0088] at 1006, the appropriate parity data is used to compute the missing data for the block. Any of the horizontal or diagonal data can be recovered in this step, so long as it is only missing a single block within a single row/line. 
  “a predictable and constant part of the data storage system is used to reconstruct the one or more data blocks” according to the specification the repair overhead is the number of blocks that are used to store parity blocks, which is clearly disclosed by Bronnikov.  Specifically, BRONNIKOV in [Par. 0070] FIG. 7B shows computation of a second diagonal parity P2.sub.Diag1 that corresponds to a diagonal set 702 of blocks.
 
   	Regarding Claims 2-5, 12-15, BRONNIKOV discloses row and diagonal parity blocks;  [0057] At 204, a set of horizontal parity is created. Here, each block within a storage unit at the same row level is used to generate the corresponding horizontal parity data for that row. For example, an XOR operation can be performed to obtain the parity for a given row of data. 
[0058] At 206, additional rows of "imaginary" data are determined for the set of data. The reason for determining this data is to support the creation of diagonal parity data. As illustrated in more detail below, the imaginary rows of data are provided as known set of data in the event of a failure of one or more of the storage units. These imaginary rows of data also contribute to the diagonal parity data. 

Regarding Claims 6-8, 16-17, BRONNIKOV discloses row parity blocks and diagonal parity blocks [0064] FIGS. 6A-D illustrate a process for generating the horizontal/row parity data for these blocks within the storage units. FIG. 6A shows computation of a parity P1.sub.Hor that corresponds to the first row 601 of blocks (V1-1, V2-1, V3-1, and V4-1). For example, parity P1.sub.Hor can be computed by calculating the XOR of the blocks within the first row 601.
[0069] FIG. 7A shows computation of a first diagonal parity P1.sub.Diag1 that corresponds to a diagonal set 701 of blocks. [0074] FIG. 7F shows computation of the sixth diagonal parity P6.sub.Diag1 where the diagonal set 706 includes block V1-4 from the first column, block V2-3 from the second column, block V3-2 from the third column, and block V4-1 from the fourth column. Parity P6.sub.Diag1 can be computed by calculating the XOR of the blocks within set 706.

Regarding Claims 9, 10, 18-19, BRONNIKOV discloses  determining that data blocks comprises errors; and recovering the data blocks; [0100] FIG. 12 shows a flowchart of an approach to recover from failure of multiple storage units in a parallelized manner. At 1202, the set of data/storage units after the failure is reviewed. This action is taken to determine the extent of the data loss that needs to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 25, 2022
Final Rejection 20220125
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov